PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the public defender has suggested that the trial court erred by accepting George B. Watson’s guilty plea because of a possible double jeopardy issue. Watson waived his right to direct appeal by failing to make an express reservation of the right to appeal the double jeopardy issue. See Ford v. State, 556 So.2d 483, 484 (Fla. 2d DCA 1990). We note that Watson can raise this issue by collateral review. See id.
Accordingly, we affirm without prejudice to Watson to raise the double jeopardy issue by collateral review.
PARKER, C.J., and PATTERSON and BLUE, JJ., concur.